

116 S1492 IS: Remote Recreational Small Business Interruption Program Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1492IN THE SENATE OF THE UNITED STATESApril 29, 2021Ms. Smith (for herself, Ms. Klobuchar, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo direct the Administrator of the Small Business Administration to establish a forgivable loan program for remote recreational businesses, and for other purposes.1.Short titleThis Act may be cited as the Remote Recreational Small Business Interruption Program Act.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Remote recreational businessThe term remote recreational business means a business in the contiguous United States that is—(A)a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)) operating in the recreational industry;(B)located within 75 miles of the United States and Canadian border; and(C)only accessible by land via Canada. 3.Forgivable loan program for remote recreational businesses(a)In generalThe Administrator shall establish a program to make forgivable loans available to remote recreational businesses that experienced a loss in revenue that is greater than 50 percent during the period beginning on March 1, 2020 and ending on July 1, 2020 as compared with the same period during 2019.(b)EligibilityTo be eligible for a forgivable loan under subsection (a), a remote recreational business shall—(1)have been in operation on March 1, 2020; and(2)show that the closure of the United States and Canadian border restricted the ability of American customers to access the location of the remote recreational business.(c)Loan amountThe maximum loan amount under subsection (a) shall be equal to 75 percent of the gross annual receipts for the remote recreational business for fiscal year 2019.(d)ForgivenessNot later than 1 year after the date of enactment of this Act, the Administrator shall forgive 100 percent of the value of a loan made to a remote recreational business under subsection (a) less the amount the remote recreational business received from—(1)any other loan forgiveness program, including any program established under the CARES Act (Public Law 116–136); or(2)an advance under section 1110 of the CARES Act (15 U.S.C. 9009).